PER CURIAM:
The Court voted to reconsider this case en banc primarily to determine the correctness of the issue oh which the panel divided: whether the failure to name de*501fendants Anderson, Baxter and Sanders in the wiretap interception order required suppression in their trials of intercepted telephone conversations to which they were parties. A majority of the en banc court agrees with the panel’s resolution of the. issue and the convictions of Anderson, Baxter and Sanders are affirmed on the basis of the panel opinion. United States v. Doolittle, 507 F.2d 1368 (5th Cir. 1975). Having considered all issues in the case, the Court agrees that the panel correctly decided the issues on which the panel was itself unanimous.
Affirmed.
John R. BROWN, Chief Judge, and WISDOM, THORNBERRY, GOLDBERG and SIMPSON, Circuit Judges, dissent from the affirmance of the convictions of Anderson, Baxter and Sanders, and would reverse for the reasons stated in Judge Thornberry’s dissent to the panel decision. 507 F.2d at 1372. Cf. United States v. Bernstein, 509 F.2d 996 (4th Cir. 1975), petition for cert. filed, 43 U.S. L.W. 3637 (U.S. May 27, 1975) (No. 7A-1486).